Per Curiam.

The respondent was admitted to practice by this court on March 19, 1952. In this proceeding to discipline him for professional misconduct, the petitioner moves to con*70firm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice has found the respondent guilty of:
(1) neglecting two legal matters entrusted to him by a client, in that he assured his client that suits had been instituted when they had not and failed to respond to the repeated inquiries of the client as to the status of the two matters; (2) neglecting a legal matter entrusted to him, in that he failed to file a claim with the New York State Department of Insurance Liquidation Bureau when an insurance carrier became insolvent and failed to respond to the repeated inquiries of his client; (3) neglecting a legal matter entrusted to him in that, after a hearing was held with the defendant City of New York, he failed to communicate with his client for a period in excess of one year; (4) failing to co-operate with the Nassau County Bar Association Committee on Grievances, and the petitioner herein, in their investigations of the above-mentioned complaints.
After reviewing all of the evidence, and the report of Mr. Justice Wilkes, we are in full accord with the findings contained in the report. Accordingly, the petitioner’s motion to confirm the report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be and he hereby is disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.